Case 1:17-cv-03106-MEH Document 67 Filed 06/03/19 USDC Colorado Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-03106-MEH

DERRICK BRICKERT,

       Plaintiff,

v.

DEUTSCHE BANK NATIONAL TRUST COMPANY,

       Defendant.


                                      MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on June 3, 2019.

       Before the Court is Defendant’s Motion for Summary Judgment [ECF No. 66]. Pursuant to
D.C. Colo. LCivR 56.1 and Fed. R. Civ. P. 6(d), the Plaintiff shall file a written response to the
motion on or before June 24, 2019, and Defendant may file a reply in support of the motion within
fourteen days after the response is served.
